DETAILED ACTION
This office action follows a reply filed on July 29, 2021.  Claim 1 has been amended.  Claims 1-10 are currently pending and under examination.
The rejections, as set forth in the previous office action, are deemed proper and are therefore maintained.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2016/0096937) in view of BASF (Irganox 1076, BASF, September 2010, 2 pages) and/or Ciba (Irganox 1010, Ciba, August 1998, 2 pages), as evidenced by Hamada (US 2009/0118450).
Takahashi exemplifies preparing a biaxially stretched film stretched to 2 times in one direction, with a thickness of 40 micron, from a composition comprising 50 parts of methacrylic resin [1] and 50 parts of methacrylic resin [6], the composition having a MMA (methyl methacrylate) unit content of 100%, a weight average molecular weight of 72,200 and a triad syndiotacticity of 62% (pp. 11-12, Example 1, Table 1).
 Takahashi does not teach the terminal double content or the metal content of Al and Li, as claimed; however, consider the following:

This is almost identical to applicants’ resin [A-a], which is prepared using 42.3 mmol of isobutylbis(2,6-di-t-butyl-4-methylphenoxy)aluminum and 14.1 mmol of sec-butyllithium, to obtain a methacrylic resin having a Mw of 68,000, a Mw/Mn of 1.06, a syndiotacticity of 73%, a Tg of 130ºC, 0 mol% terminal bond content, 0 mol% bonded sulfur content, and a total metal (Al and Li) content of 5.5x10-4 parts by mass.
The amount of metal impurities from an aluminum compound and alkali metal compound effects the transparency of the (meth)acrylate polymer, as evidenced by Hamada (p. 13, [0126]) and the instant specification (p. 20).
A film prepared from a composition comprising 100 parts methacrylic resin [1] provided a total light transmittance of 91% (p. 13, [0144], Table 3, Comp. Ex. 3).  A film prepared from a composition comprising 100 parts applicants’ resin [A-a] has a total light transmittance of 92% (p. 51, [0104], Table 3, Comp. Ex. 1). 
Also note that applicants show compositions having a much greater metal content, specifically of 39x10-4 parts by mass in Ex. 5 and 132x10-4 parts by 
Therefore, methacrylic resin [1] of Takahashi would be expected to possess a similar terminal bond, bonded sulfur and metal content as applicants’ resin [A-a].
Methacrylic resin [6] is prepared by polymerizing 100 parts methyl methacrylate using 0.0052 parts 2,2’-azobis(2-methylpropionitrile) and 0.28 parts n-octylmercaptan under a nitrogen atmosphere, by way of batch polymerization followed by continuous polymerization, resulting in a methacrylic resin having a Mw of 82,000, Mw/Mn of 1.85, a syndiotacticity of 52% and a Tg of 120ºC.
This is almost identical to applicants’ resin [A-b], which is prepared by polymerizing 100 parts methyl methacrylate using 0.0072 parts 2,2’-azobis(2-methylpropionitrile) and 0.28 parts n-octylmercaptan under a nitrogen atmosphere, by way of the exact same batch and continuous polymerization method used by Takahashi, resulting in a methacrylic resin having a Mw of 82,000, Mw/Mn of 1.82, a syndiotacticity of 51%, a Tg of 120ºC, 0.014 mol% terminal bond content, 0 parts metal content, and 0.160 mol% bonded sulfur atom content.
Therefore, methacrylic resin [6] of Takahashi inherently possesses a similar terminal bond, bonded sulfur and metal content.
Takahashi prepares the above resin composition by mixing a 50/50 ratio of each of methacrylic resin [1] and methacrylic resin [6], suggesting an overall metal content of about 2.5 ppm, a terminal double bond content of about 0.007 mol% and a bonded sulfur content of about 0.08 mol%, all of which are within the Takahashi meets the claimed limitations thereof. 

Takahashi teaches that the composition can include a hindered phenolic antioxidant to prevent oxidation deterioration of optical properties, specifically listing the hindered phenolic antioxidants to include Irganox 1010 and Irganox 1076; however, does not teach or suggest the amount of hindered phenolic antioxidant that can be included.
BASF teaches that 0.05% to 0.2% (or 0.05-0.2 phr) of Irganox 1076 provide long-term thermal stability to the polymer (p. 1).
Ciba teaches that 500-1000 ppm (0.05-0.1 phr) of Irganox 1010 provides long-term stability to the polymer (p. 2).
Therefore, adding about 0.05-0.2 of Irganox 1076 or Irganox 1010 to the methacrylic resin compositions of Takahashi is prima facie obvious, as these are the amounts recommended by the manufacturer for providing long-term thermal stability to polymers.

While Takahashi does not teach the thermogravimetric retention of the methacrylic resin composition after being exposed to nitrogen gas atmosphere at 290C for 15 minutes, the composition of Takahashi meets the claimed requirements, and does not include any other components outside of those claimed.  Additionally, applicants disclose that a blend of two methacrylic resins 
Please consider the following:
The PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on 'inherency' under 35 U.S.C. 102, or on 'prima facie obviousness' under 35 U.S.C. 103, the burden of proof is similar to that required with respect to product-by-process claims; see In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980). 
Based on the above description of Takahashi, it is therefore reasonably expected that the thermogravimetric retention of the methacrylic resin of Example 1 in combination with the hindered phenolic antioxidant would necessarily be the same as claimed and inherently be not materially different from those of the claimed invention. The burden is therefore shifted to applicant to provide factual evidence demonstrating an unobvious difference between the claimed invention and the composition suggested by Takahashi.
Takahashi in view of BASF and/or Ciba is prima facie obvious over instant claims 1-5 and 7-10. 
As to claim 6, Takahashi teaches that the methacrylic resin and the described additives can be formed into a pellet in order to improve the convenience at the time or storage, transportation or forming (p. 4, [0033]).

Response to Arguments
Applicant's arguments filed July 29, 2021 have been fully considered but they are not persuasive.
Applicants argue that the difference between [A-a] of the instant invention and [1] of Takahashi is the lack of washing being formed after dilution with toluene and precipitation in methanol, arguing that this washing removes the metal content, pointing to [A-e] which does not carry out washing and has a much higher metal content.
Firstly, [A-e] and [A-a] cannot be compared with respect to the effect of washing after precipitation, as [A-e] does not carry out precipitation with methanol.
Secondly, the washing applicants are pointing to refers to washing of the filtrate after it has been precipitated from and separated from the solvent.  One of ordinary skill in the art would expect the residual monomers and metal impurities to be left behind in the solvent and not bound to the surface of the polymer particles.  
Thirdly, the amount of metal impurities from an aluminum compound and alkali metal compound effects the transparency of the (meth)acrylate polymer, as evidenced by Hamada (p. 13, [0126]) and the instant specification (p. 20).
A film prepared from a composition comprising 100 parts methacrylic resin [1] provided a total light transmittance of 91% (see Takahashi, p. 13, [0144], Table 3, Comp. Ex. 3).  A film prepared from a composition comprising 100 parts applicants’ resin [A-a] has a total light transmittance of 92% (see instant specification, p. 51, [0104], Table 3, Comp. Ex. 1). 
Also note that applicants show compositions having a much greater metal content, specifically of 39x10-4 parts by mass in Ex. 5 and 132x10-4 parts by mass in Comp. Ex. 5, having total light transmittances of 88 and 82%, respectfully (p. 13, [0104], Table 3, Comp. Ex. 5).  Note the amount in Ex. 5 is within the claimed range; therefore, the methacrylic resin [1] of Takahashi would be expected to have a metal content within the claimed range.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344.  The examiner can normally be reached on Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1768